   MCGREGOR W. SCOTT
 1 United States Attorney
   MICHAEL D. ANDERSON
 2 CHRISTOHPER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:11-CR-468 TLN
12                                 Plaintiff,             ORDER
13                          v.                            DATE: October 25, 2018
                                                          TIME: 2:00 p.m.
14   ERIK H. GREEN,                                       COURT: Hon. Edmund F. Brennan
15                                Defendant.
16

17
                                                      ORDER
18
            The Court has reviewed the parties’ joint stipulated request to continue the hearing on
19
     defendant’s Motion to Modify Conditions of Release (ECF 292), which is currently set for October 25,
20
     2018 at 2:00 p.m.. In light of the parties’ request, it is hereby found and ordered as follows:
21
            4.      The hearing on defendant’s motion shall be continued to Monday, November 19, 2018, at
22
     2:00 p.m. in front of that week’s duty magistrate, Judge Carolyn K. Delaney.
23
            5.      The government’s opposition to defendant’s motion, or statement of non-opposition, shall
24
     be filed no later than Tuesday, November 13, 2018.
25
            ///
26
            ///
27
            ///
28
            ///
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          6.     Trial in this matter has already been set for March 11, 2019, and time has been excluded

 2 under local code T4 through that trial date (see ECF 291), so no exclusion of time is necessary in

 3 connection with this continuance.

 4 Dated: October 11, 2018

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
